Case 19-02160-5-DMW          Doc 27 Filed 06/20/19 Entered 06/20/19 13:46:43                    Page 1 of 4



                      IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 NEW BERN DIVISION
 IN RE:

  ALEX VERL WILLIS, SR                                                   19-02160-5-DMW
                                                                            Chapter 13


                                 OBJECTION TO CONFIRMATION

          COMES NOW Wells Fargo Bank, N.A., by and through undersigned Counsel, and hereby
 objects to the confirmation of the Debtor's plan. The objection is supported as follows:

          1.    Alex Verl Willis, Sr. (“Debtor”), filed his/her Chapter 13 bankruptcy on May 10, 2019, in
                the Eastern District of North Carolina, New Bern Division.

          2.    The petition lists Wells Fargo Bank, N.A. as having a secured claim on the Debtor's real
                property located at 399 Diamond City Drive, Harkers Island, NC 28531 (“Property”).
                The Petition lists the Property as the Debtor’s principal residence.

          3.    The Plan lists a pre-petition arrearage amount of $8,400 due to Wells Fargo Bank, N.A.

          4.    Wells Fargo Bank, N.A. has not filed a Proof of Claim to date. However, Wells Fargo
                Bank, N.A. intends to file a Proof of Claim prior to the bar date of July 19, 2019. Upon
                information and belief, the pre-petition arrearage owed to Wells Fargo Bank, N.A is
                $28,394.11.

          5.    Pursuant to 11 U.S.C. §1322(b)(2) the plan may not modify a claim secured only by the
                debtor’s principal residence.

          6.    Under 11 U.S.C. §1325(a)(3), the plan must be proposed in good faith and not by any
                means forbidden by law.

          7.    The Plan, as proposed, improperly modifies the claim of Wells Fargo Bank, N.A. due to
                its failure to account for the appropriate pre-petition arrearage due to Wells Fargo Bank,
                N.A.

          8.    The difference in arrears renders the Plan infeasible.

          9.    The due the improper modification of the secured claim of Wells Fargo Bank, N.A and
                the infeasibility of the Plan, the Plan is not proposed in good faith as required by 11
                U.S.C. §1325(a)(3).

          10.   Wells Fargo Bank, N.A. reserves the right to amend and/or supplement this Objection on
                or before the date of hearing.
Case 19-02160-5-DMW         Doc 27 Filed 06/20/19 Entered 06/20/19 13:46:43                 Page 2 of 4



 WHEREFORE, Wells Fargo Bank, N.A. prays the Court grant the following relief:

        1.     Deny confirmation of the Debtor's Plan;

        2.     In the alternative, dismiss the Debtor's Chapter 13 Petition;

        3.     Grant Wells Fargo Bank, N.A any further relief that the Court deems just and proper.



        This the 20th day of June, 2019

                                               /s/ Andrew Lawrence Vining
                                               Andrew Lawrence Vining, Attorney for Creditor, Bar #
                                               48677
                                               avining@logs.com |704-831-2286
                                               Shapiro & Ingle, LLP
                                               10130 Perimeter Pkwy, Suite 400
                                               Charlotte, NC 28216
                                               Phone: 704-333-8107 | Fax: 704-333-8156
                                               Supervisory Attorney Contact: Grady Ingle
                                               gingle@logs.com | 704-831-2217
                                               Electronic Service Notifications: ncbkmail@shapiro-
                                               ingle.com
Case 19-02160-5-DMW       Doc 27 Filed 06/20/19 Entered 06/20/19 13:46:43           Page 3 of 4




                  IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                             NEW BERN DIVISION
 IN RE:

  ALEX VERL WILLIS, SR                                        19-02160-5-DMW
                                                                 Chapter 13


                                            NOTICE

         TAKE NOTICE that an objection has been filed by Wells Fargo Bank, N.A. A copy of
 the objection accompanies this notice.

         TAKE FURTHER NOTICE that a hearing will be held on this objection. The Court
 will conduct a hearing and provide notice of the time, date and place of hearing.



        Dated the 20th day of June, 2019.


                                            /s/ Andrew Lawrence Vining
                                            Andrew Lawrence Vining, Attorney for Creditor,
                                            Bar # 48677
                                            avining@logs.com |704-831-2286
                                            Shapiro & Ingle, LLP
                                            10130 Perimeter Pkwy, Suite 400
                                            Charlotte, NC 28216
                                            Phone: 704-333-8107 | Fax: 704-333-8156
                                            Supervisory Attorney Contact: Grady Ingle
                                            gingle@logs.com | 704-831-2217
                                            Electronic Service Notifications:
                                            ncbkmail@shapiro-ingle.com


 Address of Court:
Case 19-02160-5-DMW         Doc 27 Filed 06/20/19 Entered 06/20/19 13:46:43              Page 4 of 4




                    IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               NEW BERN DIVISION
 IN RE:

  ALEX VERL WILLIS, SR                                           19-02160-5-DMW
                                                                    Chapter 13


                                 CERTIFICATE OF SERVICE

         I hereby certify that I have this day served the foregoing and annexed pleading or paper
 upon:
                                      (Served via U.S. Mail)
                                       Alex Verl Willis, Sr
                                     399 Diamond City Drive
                                     Harkers Island, NC 28531

                         (Served via U.S. Mail and Electronic Notification)
                                         Blake Y. Boyette
                                      Stubbs & Perdue, P.A.
                                           PO Box 1654
                                       New Bern, NC 28563

                         (Served via U.S. Mail and Electronic Notification)
                                      Joseph A. Bledsoe, III
                                           PO Box 1618
                                       New Bern, NC 28563

 by depositing the same in a postpaid wrapper properly addressed to each such party or his
 attorney of record in a post office or other official depository under the exclusive care and
 custody of the United States Postal Service or by electronic mail, if applicable. Any party that
 can be served by electronic mail will receive no other form of notice.

         This the 20th day of June, 2019.

                                             /s/ Andrew Lawrence Vining
                                             Andrew Lawrence Vining, Attorney for Creditor,
                                             Bar # 48677
                                             avining@logs.com |704-831-2286
                                             Shapiro & Ingle, LLP
                                             10130 Perimeter Pkwy, Suite 400
                                             Charlotte, NC 28216
                                             Phone: 704-333-8107 | Fax: 704-333-8156
                                             Electronic Service Notifications:
                                             ncbkmail@shapiro-ingle.com
